Title: [Diary entry: 4 December 1787]
From: Washington, George
To: 

Tuesday 4th. Thermometer at 47 in the Morning—47 at Noon And 46 at Night. Wind Southerly all day—varying sometimes to the East, & then to the . Morning very heavy with slight rain. Clear afterwards & very pleasant. After Mr. Jones went away I rid to the Ferry, Frenchs, Dogue run & Muddy hole Plantations. At the first 3 plows at Work in field No. 2. The other hands finished measurg. the Corn qty. as follow—24½ frm. New grd. 7 frm. drilled do. 17 frm. Stony hill & 20 fm. flat—In all 68½ sound besides 3 picked ⟨up in⟩ difft. fields—& soft Corn 22 Bar[rls.] At Frenchs two plows began to work abt. 11 Oclock. The other hands were cleaning Oats. At Dogue run 4 plows were at Work. The other hands were gathering & husking of Corn. At Muddy hole 3 plows were at Work. The other hands had just

finished husking & measuring Corn—qty. 30 Barrls. sound & 11 Hog Corn—7 rotten of wch. 9 Barrls. of the first & 1 of the other grew on the first 10 ac[res] next the experimental Squares. A large proportion of the Corn at all my Plantations is soft & rotten this year. Turned every species of Stock of my Clover at Muddy hole and the five acre lott in the Neck. Took up some Turnips for Table use to day at Muddy hole.